Order entered December 2, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-01054-CV

                              ANTONIO CABALLERO, Appellant

                                                V.

                 WILMINGTON SAVINGS FUND SOCIETY, FSB, Appellee

                         On Appeal from the 14th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-19-04357

                                            ORDER
                         Before Justices Pedersen III, Reichek, and Carlyle

        Before the Court are appellant’s November 26, 2019 motion to extend time to file a

motion for rehearing, appellant’s amended motion emergency motion for reconsideration of

order dismissing case received by the Court on November 26, 2019, and appellee’s November

26, 2019 response in opposition to appellant’s emergency motion for reconsideration. Appellant

attached a copy of an email payment confirmation from the Dallas County District Clerk dated

October 18, 2019 to his motion for rehearing.

        We GRANT appellant’s motion to extend time to file a motion for rehearing and

ORDER the amended motion for reconsideration for rehearing received on November 26, 2019

filed as of that date.
       We GRANT appellant’s amended motion for rehearing, VACATE our opinion and

judgment on November 6, 2019, and REINSTATE this appeal.

       Finally, because appellant has provided the Court with proof of payment for the clerk’s

record in this case, we ORDER the Dallas County District Clerk to file the clerk’s record within

TEN DAYS of the date of this order. We DIRECT the Clerk of the Court to send copies of this

order to Felicia Pitre, Dallas County District Court, and all parties.


                                                       /s/     AMANDA L. REICHEK
                                                               JUSTICE